department of the treasury internal_revenue_service washington d c date nay oe l h o50 employer_identification_number contact person id number telephone number t e0 bl a t t i dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the integration of a hospital and a clinic a is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 a operates a hospital b owns and operates a for-profit medical practice clinic across the street frdm a you have stated that a and b desire to integrate their delivery of healthcare services enhance the quality of service provided and eliminate duplicate services by combining their operations as part of this integration a proposes to change its name to c which after the integration will include the combined operations of the hospital and clinic to effectuate this integration b will transfer its clinic business to c pursuant to an asset transfer agreement b will transfer its non-provider workforce equipment furniture supplies inventory goodwill and contractual rights collectively the assets to c since the asset transfer agreement does not transfer employment of the provider workforce to c b and c will also enter into a professional services agreement for the delivery of professional services to the hospital emergency department and the clinic operations which post-integration will be operated by c medical office building adjacent to the hospital to house the practices of the providers and the majority of the clinic’s operations c will construct a new you have stated that after the integration c’s board_of directors will consist of five of the nine will eleven persons including nine voting and two non-voting directors be community representatives none of whom may be practicing physicians or employees of b the remaining four will be physicians who are appointed by b’s board_of directors the two non-voting directors will be the chief_executive_officer and chief medical officer of c you have also stated that b’s voting influence may be enhanced by providing for certain actions of c’s board to require a special majority vote this refers to specified matters that do not receive the affirmative vote of at least three of the four physician directors then that matter will require the affirmative vote of at least four of the five community directors the specified matters include developing and approving strategic alliances developing and approving a strategic plan including a provider recruitment plan and approving operating and capital budgets including an annual operating plan certain other board actions require a supermajority vote of c’s board that is the affirmative vote of at least six of the nine voting directors supermajority required actions include approving changes to c’s articles of incorporation and bylaws and approving a sale or change_of purpose of c you have stated that b’s clinic business will be transferred to c through an asset transfer agreement a license agreement and a real_estate agreement through the asset transfer agreement and the license agreement b will transfer the clinic assets to c for less than their fair_market_value both parties intend this transaction to be permanent but the professional service agreement does contain unwinding provisions that apply if the integration is terminated including payments to b to assist in the reestablishment of a physician clinic the real_estate agreement is between c and b's retirement_plan which owns the clinic building the building will be purchased at fair_market_value to comply with applicable benefit laws and its retirement_plan will terminate at the close of the transaction the present lease between b the asset transfer agreement between b its shareholders and c sets forth the terms under which b will transfer the assets to c c will assume operation of the clinic and pay b an amount equal to the amounts necessary to satisfy all encumbrances related to the assets this amount is limited to d and both parties believe this amount will be substantially less than d based on an independent appraisal of the assets being transferred both parties believe the value of those assets to be approximately e the license agreement between b and c sets forth the terms under which b grants c a non-exclusive license to use b’s name solely in connection with the naming advertising and marketing of the clinic both parties view this agreement as being part of the transferred assets and included it solely to preserve ownership of the longstanding f name the professional services agreement sets forth the terms under which b will provide professional medical services to the hospital’s emergency department and clinic which after the integration will be operated by c both b and c compensation set forth in the agreement is commensurate with the fair_market_value of professional services being provided this compensation is not based on referrals from the providers and c does not intend to track the level of these referrals by each provider c’s board_of directors excluding the physician directors or a committee designated by the board will review annually in consultation with third parties chosen by the board the compensation terms of the professional services agreement to ensure that c’s compensation to b for the provider's services is reasonable and consistent with fair_market_value believe that the you have stated that b entered into the professional services agreement in reliance on c’s representations that it would construct a new medical office building and use due diligence in causing it to be completed you state that if the new_building is not under construction within six months of the commencement of the agreement or if it is not completed within two years of the commencement of the agreement b may terminate the agreement if the agreement is terminated for either of these reasons b will have an option to purchase at fair_market_value as determined by an independent appraisal all of the assets that b transferred to c as weil as the clinic real_estate that c purchased from the retirement_plan the agreement also identifies procedures for unwinding the integration in the event the agreement is terminated the agreement also grants to b the exclusive right to provide professional services in the clinic b will be the only provider of professional medical services to the clinic and all of the provider's services will be billed by c the agreement does permit c to recruit new physicians and other providers to provide services to the clinic as part of b in accordance with a recruitment plan adopted by c’s board_of directors the agreement also allows c to continue accepting new physicians and other medical professionals unaffiliated with b to join the hospital's medical staff you have requested the following rulings in connection with the affiliations and subsequent activities and transactions described above following the transactions described herein c will remain an organization described in sec_501 of the code and will be classified as a public charity pursuant to sec_509 and sec_170 of the code the transactions described herein including the operation of the clinic will not result in the receipt by a or c of unrelated_business_taxable_income as defined in sec_511 through of the code sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose within the meaning of sec_501 of the code sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes the transactions described herein will not adversely affect c’s tax exempt status under sec_501 of the code as it will continue to promote health within the meaning of revrul_69_545 c will continue to qualify as a nonprivate foundation under sec_509 and sec_170 of the code because it will continue to operate a hospital including the operation of the clinic will not result in the receipt by a or c of unrelated_business_taxable_income because their activities will continue to be substantially related to the accomplishment of their exempt purposes in addition the transactions described in this letter accordingly based on all the facts and circumstances described above we rule following the transactions described herein c will remain an organization described in sec_501 of the code and will be classified as a public charity pursuant to sec_509 and sec_170 b a iii of the code the transactions described herein including the operation of the clinic will not result in the receipt by a or c of unrelated_business_taxable_income as defined in sec_511 through of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organization that requested them sec_6110 of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of these rulings in your permanent records sincerely signed marvin friedlander marvin friedlander manager exempt_organizations technical group
